                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

ULY RAMON HENDERSON                                              CIVIL ACTION

VERSUS                                                           NUMBER: 19‐14276

MONICA ODOM                                                      SECTION: “B”(5)

                                          ORDER

       The Court, having considered the complaint, the record, the applicable law, the

Magistrate Judge’s Report and Recommendation, and the failure of Plaintiff to file any

objections to the Magistrate Judge’s Report and Recommendation, hereby approves the

Magistrate Judge’s Report and Recommendation and adopts it as its opinion herein.

       Accordingly,

       IT IS ORDERED that Plaintiff’s complaint, insofar as it can be construed as a request

for habeas corpus relief, is dismissed without prejudice for failure to exhaust available state

court remedies.

       IT IS FURTHER ORDERED that Plaintiff’s §1983 claim is stayed, reserving to him the

right to move to reopen this case within sixty (60) days of the finality of his state court

criminal proceeding.

       New Orleans, Louisiana, this 7th day of January, 2020




                                                        IVAN L.R. LEMELLE
                                               SENIOR UNITED STATES DISTRICT JUDGE
